Citation Nr: 1610023	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-27 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1963 to July 1971, and subsequent periods of Reserve service.   

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  

In January 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

During the rating period on appeal, the Veteran's PTSD has been manifested by symptoms such as sleep impairment, lack of motivation, depressed mood, suspiciousness, mild impaired recent memory, and anxiety, productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 


CONCLUSION OF LAW

The criteria for an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The rating issue on appeal arises from the Veteran's disagreement with the initial  evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes medical records and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.  

An examination was obtained by VA in 2009.  The Board finds that the examination/opinion was adequate as the report includes clinical examination findings and the Veteran's reported symptoms.  The report provides findings relevant to the criteria for rating the disabilities at issue. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

The Board acknowledges that the most recent VA examination is from 2009, and is now more than six years old.  The evidence does not indicate that the Veteran's symptoms have increased in severity since the most recent examination.  The mere passage of time does not render an old examination inadequate. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007).  In addition, neither the Veteran, nor his representative, has requested another examination.  The Veteran testified at the 2016 Board hearing that he did not think that his symptoms have increased in severity since the 2009 examination.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411. The VA Schedule rating formula for mental disorders reads in pertinent part as follows: 

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a GAF score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability. See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996);Carpenter v. Brown, 8 Vet. App. 240  (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas. See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126(a). The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id. However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).



Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence for the issues on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's disability is rated as 30 percent disabling effective from the date of service connection, April 16, 2008.  He would be entitled to a higher rating if the evidence reflected that he had at least occupational and social impairment with reduced reliability and productivity.   

The Board finds that the evidence, as summarized below, reflects that a rating in excess of 30 percent is not warranted for any period on appeal.  In this regard, the Board again notes that a 30 percent rating is warranted for PTSD symptoms which cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2008 and 2009 clinical records reflect that the Veteran is retired, married, owns a small ranch, rides horses, and enjoys gardening.  

March 2009 VA records reflect that the Veteran reported that he was not feeling hopeless about the present or future, and did not have thoughts about taking his life.  They also reflect that he did not have any nightmares, but tried hard to avoid situations that reminded him of his PTSD stressors.  He also reported that he was easily startled, vigilant, and felt numb or detached from others.  He reported that several days he had little interest or pleasure in doing things and/or was feeling down, depressed, or hopeless.

An April 2009 VA examination report reflects that the Veteran had no history of mental health assessment or treatment.  The Veteran reported that he has been married to his second wife for 20 years and has generally a "good relationship" with his wife.  He also reported having a satisfactory relationship with his three grown children.  The Veteran reported that he has acquaintances but no friends, although he had one man in another state that he could "probably count on" if he needed something.  It was noted that the Veteran does not trust others easily.  

Upon examination in 2009, the Veteran was appropriately dressed and able to maintain minimum personal hygiene.  His speech was unremarkable, his attitude was cooperative, his affect was constricted, and his mood was dysphoric.  He was able to do "serial 7's", was able to spell a word forward and backward, and was able to interpret proverbs appropriately.  He was intact to person, time, and place.  His thought process and thought content were unremarkable.  He had no delusions, hallucinations, or inappropriate behavior.  It was noted that he understands the outcome of his behavior and understands that he has a problem.  

The Veteran was noted to have sleep impairment and reported a "tendency to wake up sweating and has bad dreams."  He reported that anxiety also keeps him awake and night and he experiences daytime sleepiness.  (The Board notes that the Veteran has also asserted that other disabilities are responsible for sleep disruption.  A January 2009 VA genitourinary examination record reflects that the Veteran reported that "between his back pain and nocturia 4 to 5 times per night, the veteran does not get a lot of sleep."  His 2009 VA examination for his spine reflects that he reported "having a lot of difficulty sleeping at night because of pain in cervical spine and low back.")

The 2009 VA examination report reflects that the Veteran did not have obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or episodes of violence.  His remote memory was normal, his immediate memory was normal, and his recent memory was mildly impaired in that he reportedly misplaced his keys or left the faucet on and walked away.   

The 2009 VA examiner considered the Veteran's reported symptoms, to include sleep problems, avoidance, social isolationism, irritability or outbursts of anger, hypervigilance, and exaggerated startle response, and assigned a GAF score of 60.  

The 2009 VA examiner opined that the Veteran did not have reduced reliability and productivity due to PTSD symptoms, but had occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  Thus, the evidence supports a rating no higher than 30 percent.  In this regard, the Board notes that the rating criteria for a 30 percent evaluation lists examples of symptoms which may cause this amount of severity and lists depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A September 2010 VA social work note reflects that the Veteran was seen for an annual PTSD screening.  The Veteran reported that he "is easily startled, has difficulty being in public places, restaurants, etc. and has to take extra precautions when he travels to avoid being stuck without any transportation to get out of any place he finds himself that is not familiar.  He has some anxiety episodes, but not a full blown attack.  He has recurring nightmares 5 out of 7 days a week about his war traumas and other traumas in his life.  He has trouble staying asleep, wakes up every two hours, gets up at 5pm each morning."

It was further noted that the Veteran expressed his uncomfortability dealing with mental health issues in general.  It was noted that during the meeting, he "relaxed and was engaging and open, good eye contact, cooperative, and neatly dressed and appropriate for the meeting.  His mood is depressed, and his affect was appropriate and congruent with his mood.  His speech was clear and coherent.  Veteran was oriented X 3.  His thought processes were coherent, logical and goal directed and memory functioning was normal. Veteran denied any current [suicidal/homicidal intent], but acknowledged that he has had fleeting suicidal thoughts.  He has never had a plan or any previous suicidal attempts.  His thought content revealed no hallucinations or delusions." 

The 2010 clinician assigned a GAF score of 60.

An August 2011 VA primary care note reflects that the Veteran's PTSD was stable.

An October 2012 primary care note reflects that the Veteran had a negative screening for depression.  In response to the questions as to whether he had little interest or pleasure in doing things or feeling down, depressed, or hopeless, the Veteran reported "not at all."  His PTSD screening was positive and he reported that he had nightmares, tried hard not to think about it/or went out of his way to avoid situations that remind him of it, was constantly on guard/watchful, or easily startled, and felt numb or detached.

An October 2012 VA primary care note reflects that the Veteran complained of feeling tired and having a lack of energy lately.  He was assessed with questionable sleep apnea and referred for a sleep study.  It was noted that his PTSD was stable.

A December 2012 VA pulmonary consult note reflects that the Veteran reported that he usually goes to bed between 9:00 - 10:00 p.m. and that it usually takes only about 15 minutes to fall asleep.  He reported that he wakes up approximately three times at night to go to the bathroom, but usually manages to fall back asleep fairly easily.  He reported that he gets 6-8 hours of sleep at night, and does not feel tired or sleepy in the morning.   He was assessed with mild obstructive sleep apnea.  It was noted that he lives with his wife and has a "busy schedule".

A May 2013 VA primary care physician note reflects that the Veteran was still having trouble sleeping and sometimes having nightmares.  It was noted that the Veteran may have sleep apnea

A May 2013 VA psychiatry consult record reflects that reported that he had nightmares and had a hard time with sleep.  It was noted that the Veteran was married to his second wife and still had communication with his first wife.  Upon examination, he was alert, well related, with coherent and relevant speech and appropriate affective response.  His mood was described as fine.  He denied suicidal ideation.  The examiner found that the Veteran's presentation suggested chronic depressive mood and frustration/anger.  The Veteran's thinking was goal directed with no bizarre thought content and no perceptual disturbance.  His orientation and memory were intact.  His judgment was fair and his insight was present.  The examiner assigned a GAF score of 65.  It was also noted that the Veteran was working in a volunteer organization.

A July 2013 VA mental health medication management note reflects that the Veteran was not happy with the medication and decided not to take them. It was noted that the Veteran "could manage his problem with medications."  Upon examination, the Veteran was alert with coherent and relevant speech.  His affective response was appropriate.  He described his mood as fine and denied suicidal ideation.  His thinking was goal directed with no bizarre thought content, no perceptual disturbance.  His memory was intact.  His judgment was fair and his insight was present.  The examiner assigned a GAF score of 65.

In his August 2013 VA Form 9, the Veteran asserted that he has obsessional thoughts of government protocols, including the VA process, his depression promotes inappropriate communications with others, he has a significant distrust of others, his speech is stereotypical and circumstantial, his arguments are generally not essential but more opinionated and tend to offend others, he is overly concerned with his behavior and actions of others which he feels is evidence of impaired judgment, he isolates himself due to abstract thinking, he has disturbances of mood and avoids social stimulation and interactions, and he worries excessively.

The Veteran testified at a January 2016 Board hearing that he was given medication for a "couple of days" or a "week" to help with sleep disturbances but the medication made him depressed and gave him thoughts of suicide so he ceased taking the medication.  He described his symptoms as night sweats with racing heart after a nightmare, having some form of depression off and on, mood swings, memory lapses, loss of motivation, anxiety, suspiciousness, being very "squirrely", and it's "probably pretty difficult to stay married" although he admitted that he had been married for almost 30 years.

The Board acknowledges that a person is competent, in some circumstances, to report symptoms.  However, the Board finds that the clinical professionals are more competent to ascertain the level of degree of severity based on the reported symptoms and examinations.  While the Veteran has reported obsessional thoughts, the evidence does not reflect that any such thoughts interfere with routine activities.  The Veteran has also reported that his speech is stereotypical and circumstantial, but such has not been assessed by clinical examiners, who are more competent to make such a finding.  The Veteran has also stated that he has impaired judgment and impaired abstract thinking; again the Board finds that a clinician is more competent to assess such.  The clinicians have found him to have adequate judgment and thinking.  

The Veteran's reported mild memory loss, sleep disturbances, suspiciousness, anxiety, panic, and depressed mood are all adequately compensated in the 30 percent rating.  The Board has considered all of the Veteran's reported symptoms, whether or not they are in the rating criteria.  Again, the Board is mindful that in order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  In addition, the VA examiner considered the Veteran's reported symptoms and clinical testing results, whether or not in the rating criteria, and found that the Veteran's PTSD symptom severity was no higher than that which would cause occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The Board also notes that the Veteran has not been on medication or had other treatment for the vast majority of rating period on appeal, and has, nevertheless, been able to maintain a relationship with his former spouse, his children, and his wife of approximately three decades, as well as participate in volunteer work.  He has not had violent outbursts causing physical injury or leading to arrest, had a substance abuse problem identified, attempted suicide, been hospitalized for his PTSD, been unable to maintain personal hygiene, or been shown to have a memory impairment of such severity that he remembers only highly learned material.  Any symptom listed in the rating criteria is only an example; however, the Board finds that the Veteran's reported symptoms do not rise to the level of severity as the examples listed in the 50, 70, or 100 percent ratings.  In addition, it is not merely the symptoms but the effect which a symptom has on functional impairment which is paramount.  The Veteran's impairment best correlates with a 30 percent rating. Finally, the Board finds that the GAF scores of 60 and 65 support a rating no higher than 30 percent.

The Board appreciates the Veteran's service to his country; however, the evidence as a whole does not support an increased rating for any period on appeal.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Other considerations

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The rating criteria for PTSD is broad enough to allow for all of the Veteran's reported symptoms, regardless of whether or not they are listed as examples, to be considered in assigning an evaluation.  Thus, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  

The Veteran is in receipt of service connection for residuals of prostate cancer (status post radical prostatectomy),  PTSD, polyarthritis of multiple joints, osteoarthritis of the cervical spine, degenerative disc disease and osteoarthritis of the thoracic spine, tinnitus, bilateral medial epicondylitis, and hearing loss.  All of the pertinent symptoms and manifestations have been evaluated by the appropriate diagnostic codes. See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.

In Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. 

The evidence, as noted above, does not indicate that the Veteran may have been unable to maintain substantial gainful employment due to his PTSD. Thus, the issue of entitlement to a TDIU has not been reasonably raised by the record.


ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


